Elbert, J.
(concurring). I concur, but my conclusion is in nowise based upon the proposition that the second instruction, “standing alone, is faulty in leaving the issue as to the partnership to the belief of the jury, in*540stead of requiring the jury to determine it upon the evidence.” (1) The instruction does not “ stand alone,” and the point decided is not in the case. (2) If it is intended to say that the instruction, by reason of the omission of the formal words “from the evidence,” is substantially faulty, and without more, in a civil cause, affords good ground for reversal, I do not agree to it.

Reversed.